 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    POLAT SARDALIYEV,                                 No. 2:19-cv-00078 JAM AC PS
12                         Plaintiff,
13            v.                                        ORDER
14    DENIS CASIM and ZAM TRANS INC.,
15                         Defendants.
16

17          On August 9, 2019, the undersigned issued an order continuing the Initial Scheduling

18   Conference to September 18, 2019 because plaintiff had not completed service on defendants, and

19   the parties had not submitted timely status reports in advance of the previously scheduled

20   conference. ECF No. 9. The order specifically stated that no later than 14 days prior to the

21   conference, the parties were required to file status reports. Id. at 1. That timeframe has passed,

22   and neither party has filed a status report.

23          Local Rule 110 provides that failure to comply with any order of the court “may be

24   grounds for imposition of any and all sanctions authorized by statute or Rule or within the

25   inherent power of the Court.”

26          Good cause appearing, IT IS HEREBY ORDERED that:

27                 1. The initial status conference date of September 18, 2019 is CONTINUED to

28                    September 25, 2019, at 10:00 a.m. in Courtroom No. 26;
                                                       1
 1            2. If plaintiff fails to file a timely status report, due September 11, 2019, the
 2               undersigned will recommend that this case be dismissed for failure to prosecute.
 3         IT IS SO ORDERED.
 4   DATED: September 5, 2019
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
